Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-3 and 5-17, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 12, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 6,799,751).
Regarding claim 1, Anderson discloses an apparatus comprising:
a bracket (60);
a webbing plate (17, 72) rotatably coupled to the bracket; 
a first captive member (36) and a second captive member (44) forming a cavity (space between the opposed pawls 36, 44) in which a distal end (72 is considered to be located at the distal end) of the webbing plate is positioned the first and second captive members being moveable between an engaged position and a disengaged position relative to the distal end of the webbing plate, the cavity having a first configuration in the engaged position and a second configuration in the disengaged position, the first configuration being different than the second configuration, wherein the first and second captive members restrict rotation of the webbing plate in one direction when the first and second captive members are in an engaged position and allow rotation of the webbing plate in the one direction and in an opposite second direction when the first and second captive members are in the disengaged position (opposed pawls shown in Fig. 1 in the first configuration wherein counterclockwise rotation is restricted; depressing of 38 and 50 comprises a second configuration wherein the pawls are released from the ratchet wheel 72 and clockwise and counterclockwise rotation are allowed), and
at least one biasing member (52) configured and arranged to bias the first and second captive members in the engaged position.

Regarding claim 2, Anderson further discloses wherein the first and second captive members include an angled portion acting as a stop to restrict rotation of the webbing plate in the one direction when the first and second captive members are in the engaged position (end tip of 36 and 44 are angled to engage ratchet 72).

Regarding claims 3 and 13, Anderson further discloses wherein the angled portion allows rotation of the webbing plate in the opposite second direction when the first and second captive members are in the engaged position (Fig. 1 as shown).

Regarding claim 5, Anderson further discloses wherein the first captive member and the second captive member each comprise: an angled portion acting as a stop to restrict rotation of the webbing plate in the one direction when the first and second captive members are in the engaged position (end tip of 36 and 44).

Regarding claim 6, Anderson further discloses wherein the angled portion allows rotation of the webbing plate in the opposite second direction when the first and second captive members are in the engaged position (Fig. 1 shows wherein the ratchet wheel is positioned relative to the axis of rotation of the pawls wherein rotation in the clockwise direction is allowed by pivoting the pawls to pass each tooth).

Regarding claim 8, Anderson further discloses wherein the bracket includes an aperture (as occupied by bearing 61) through which the portion of the webbing plate extends, a first  receiver (32) positioned proximate one side of the aperture, a second receiver (46) positioned proximate an opposing side of the aperture, the first receiver configured and arranged to receive a first biasing member (40) configured and arranged to bias the first captive member, and the second receiver configured and arranged to receive a second biasing member (52) configured and arranged to bias the second captive member.

Regarding claim 12, Anderson discloses an apparatus comprising:
a bracket (60);
a webbing plate (17, 72) rotatably coupled to the bracket; 
a first captive member (36) and a second captive member (44) moveable between an engaged position (Fig. 1) and a disengaged position relative to a distal end of the webbing plate (depressing of 38 and 50 comprises the second configuration wherein the pawls are released from the ratchet wheel 72; 72 is considered to be located at the distal end), the first and second captive members forming a cavity (space between opposed pawls 36, 44) in which the distal end of the webbing plate is positioned, the cavity having a first configuration in the engaged position and a second configuration in the disengaged position, the first configuration being different than the second configuration, wherein each of the first and second captive members includes an angled portion configured and arranged to restrict rotation of the webbing plate in one direction when the first and second captive members are in the engaged position and allow rotation of the webbing plate in the one direction and in an opposite second direction when the first and second captive members are in the disengaged position (opposed pawls shown in Fig. 1 in the first configuration wherein counterclockwise rotation is restricted; depressing of 38 and 50 comprises a second configuration wherein the pawls are released from the ratchet wheel 72 and clockwise and counterclockwise rotation are allowed).

Regarding claim 15, Anderson further discloses wherein the bracket includes an aperture (Fig. 2 shows wherein 17 passes through bracket 60) through which the portion of the webbing plate extends, a first receiver (32) positioned proximate one side of the aperture, a second receiver (46) positioned proximate an opposing side of the aperture, the first receiver configured and arranged to receive a first biasing member (40) configured and arranged to bias the first captive member, and the second receiver (52) configured and arranged to receive a second biasing member configured and arranged to bias the second captive member.

Regarding claim 17, Anderson further discloses at least one biasing member (52) configured and arranged to bias the first and second captive members in the engaged position.

Allowable Subject Matter
Claims 9, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05 May 2022 have been fully considered but they are not persuasive. The addition of the distal end position language has been added without establishing a proximal end to the webbing plate that would restrict the relative positioning of the captive members on the webbing plate. The current language fails to distinguish over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677